Citation Nr: 0918370	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-06 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment of medical expenses incurred by the 
Veteran on September 8, 2007, in connection with emergency 
room treatment at Albany Medical Center. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to 
June 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 decision of the VA Medical 
Center (VAMC) Canandaigua, New York, that denied payment or 
reimbursement of medical expenses incurred by the Veteran at 
Albany Medical Center on September 8, 2007. 


FINDING OF FACT

The Veteran's treatment at Albany Medical Center on 
September 8, 2007, was not of such a nature that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect that delaying treatment 
until a VA facility could be reached would result in placing 
the health or bodily functioning of that individual in 
serious jeopardy.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the private 
emergency room on September 8, 2007, have not been met. 38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2008); 38 C.F.R. §§ 
17.120, 17.1002 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable. The provisions 
of 38 U.S.C. Chapter 17 and the relevant regulations contain 
their own notice requirements. Regulations at 38 C.F.R. § 
17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses. According to 
38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and other evidence or statements that are 
deemed necessary and requested for adjudication of the claim. 
When a claim for reimbursement of unauthorized medical 
expenses is disallowed, VA is required to notify the claimant 
of its reasons and bases for denial, his or her appellate 
rights, and to furnish all other notifications or statements 
required. 38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in December 2007 and provided with a the Statement of 
the Case in February 2008 that informed him of the evidence 
that VA had considered, the pertinent laws and regulations, 
and the reasons and bases for VA's decision. All medical 
evidence regarding the reported non-VA medical treatment in 
September 2007 has been obtained and associated with the 
claims file. Based upon the above analysis, the Board finds 
that VA has fulfilled its duty to assist the Veteran in the 
development of the current claim.

Reimbursement of Unauthorized Medical Expenses

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 
38 U.S.C.A. § 1725. The first statute applies to veterans 
either service connected for at least one disability at the 
time they sought treatment or who were participants in a 
vocational rehabilitation program. The Veteran does not 
contend, and it is not shown, that he is service-connected 
for any disability or is a participant in a vocational 
rehabilitation program. As such, payment or reimbursement 
under 
38 U.S.C.A. § 1728 is not warranted.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000- 1008. Section 1725 was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177. The provisions of the Act became 
effective as of May 29, 2000. To be eligible for 
reimbursement under this authority, the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). See 38 C.F.R. § 17.1002.

As noted, the Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met. See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008. See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008). 
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may." This made the 
payment or reimbursement by VA of treatment non- 
discretionary, if the veteran satisfied the requirements for 
such payment. That is, under the version of § 1725 in effect 
prior to October 10, 2008, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met. Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement. While the provisions became 
effective when the law was signed on October 10, 2008, there 
was no specific effective date or applicability date 
indicated for the provision. There is a general presumption 
against the retroactive effect of new statutes. Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the veteran can be 
transferred safely to a Department facility. 38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met. Under the former version, treatment is considered 
emergent until the veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer. Under the 
revised version, "emergency treatment" is continued until 
such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.

In this case, there is no dispute as to whether a VA facility 
was capable of accepting the Veteran. Rather, the primary 
dispute is whether the care was for an emergency in the first 
place. Thus, although the Veteran has not been apprised of 
the revised version of § 1725, the Board finds that there is 
no prejudice to the Veteran by this Board decision. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008 is to be given retroactive 
effect. Whether the version effective prior to October 10, 
2008 or the version effective since October 10, 2008 is 
applied, the result is the same; as the appeal must be 
denied.

The Veteran is seeking reimbursement of payment of medical 
expenses he incurred at the Albany Medical Center on 
September 8, 2007, when he sought treatment for what he 
called "hemorrhaging" due to surgery three days prior. 

The ER report from Albany Medical Center indicates that the 
Veteran's chief complaint was early morning pelvic pain. He 
reported that the morning of September 8, 2007, he had an 
episode that lasted several hours of severe suprapubic pain 
which spontaneously resolved by the time he arrived at the 
hospital. It was noted in the record that because of the 
relationship that he had with the Urology department at the 
Albany Medical Center, he chose to be seen at that facility. 
He was initially seen at A.O. Fox Hospital where the symptoms 
had resolved prior to that visit. He had no fever, and his 
pain had not increased following the resolution of the 
suprapubic pain. He had laparoscopy incisions with persistent 
clear drainage. Physical examination and assessment revealed 
that the Veteran looked well, and had an episode of bladder 
spasm that was self resolving. He had not taken Oxybutynin 
since he was released from the hospital three days earlier 
and he had drainage that was nonpurulent. The wound appeared 
well and was considered to be no more than postoperative 
drainage. His Foley catheter was draining well and urology 
stated that there were no further instructions other than his 
usual follow-up schedule with his physician. The diagnosis 
was bladder spasm due to Foley catheter, constipation 
secondary to opiod use, and postoperative day three from 
laparoscopic prostatectomy for prostate cancer. 

After a careful review of the evidence, the Board must find 
that the medical services performed by Albany Medical Center 
on September 8, 2007, were not of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking medical attention would have been hazardous to 
life or health. The Veteran was not in acute distress when 
seen in the ER; his vital signs were stable and he did not 
have a fever. He had early morning pain that was resolved 
prior to seeking assistance at A.O. Fox Hospital earlier in 
the day and not recurring when he sought treatment at the 
Albany Medical Center. The findings on physical examination 
were no more than bladder spasm due to his Foley catheter. 
There is no medical showing that the health of the Veteran 
was in serious jeopardy, or that the integrity of any bodily 
organ or part was in jeopardy.

The Veteran states that he sought treatment for 
"hemorrhaging. The ER report does not note any statement 
from the Veteran to the effect that he feared he was 
hemorrhaging. What he described as" hemorrhaging", was no 
more than nonpurulent, clear drainage, that was consistent 
with his laparoscopy incisions. The dressing soaked through 
and was changed. There was no unusual surrounding tenderness. 
Even if true, the Veteran's statement does not establish that 
an actual emergency situation existed. To the contrary, as 
noted above, the emergency room records show the veteran was 
not in acute distress and had not been in distress at A. O. 
Fox Hospital earlier in the day. They indicate, in pertinent 
part, that because of his relationship with the Urology 
department at Albany Medical Center, he sought assistance at 
this facility.

The Board finds no reasonable basis to conclude on the facts 
of this case that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably 
expect that delaying medical treatment for resolved bladder 
spasm and a soaked dressing with clear drainage would result 
in placing the health or bodily functioning of that 
individual in serious jeopardy.

Accordingly, the Board finds that the Veteran has not 
established that his medical condition was emergent in nature 
as contemplated under the Millennium Act. As the criteria of 
38 C.F.R. § 17.1002(b) have not been satisfied, the Veteran 
is not entitled to reimbursement or payment for the cost of 
unauthorized medical services provided by Albany Medical 
Center on September 8, 2007.

In conclusion, for the reasons expressed above, the Board 
finds that the preponderance of the evidence is against 
reimbursement or payment for the cost of unauthorized medical 
services provided by Albany Medical Center on 
September 8, 2007, under the provisions of both 38 U.S.C.A. 
§§ 1725 and 1728. The benefit of doubt rule does not apply. 
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 
The appeal is therefore denied. 


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Albany Medical Center on September 8, 2007, is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


